Exhibit (10)(rr)
Execution Copy
AMENDMENT NO. 3
TO
RECEIVABLES SALE AGREEMENT
          THIS AMENDMENT NO. 3 TO RECEIVABLES SALE AGREEMENT (this “Amendment”)
dated as of September 3, 2009, is entered into among CONSUMERS RECEIVABLES
FUNDING II, LLC (“Buyer”) and CONSUMERS ENERGY COMPANY (“Originator”).
Capitalized terms used herein without definition shall have the meanings
ascribed thereto in the “Receivables Sale Agreement” referred to below.
PRELIMINARY STATEMENTS
          A. Reference is made to that certain Receivables Sale Agreement dated
as of May 22, 2003 between Buyer and Originator (as amended prior to the date
hereof, as amended hereby and as the same may be further amended, restated,
supplemented or modified from time to time, the “Receivables Sale Agreement”).
          B. The parties hereto have agreed to amend certain provisions of the
Receivables Sale Agreement upon the terms and conditions set forth herein.
          SECTION 1. Amendments. Subject to the satisfaction of the condition
precedent set forth in Section 2 hereof, the parties hereto hereby agree to
amend the Receivables Sale Agreement as follows:
     (a) Exhibit 1 to the Receivables Sale Agreement is hereby amended to delete
the definition “Receivable” and replace it with the following:
     “Receivable” means all indebtedness and other obligations owed to
Originator (at the time it arises, and before giving effect to any transfer or
conveyance under the Agreement) or Buyer (after giving effect to the transfers
under the Agreement) or in which Originator or Buyer has a security interest or
other interest including, without limitation, any indebtedness, obligation or
interest constituting an account, chattel paper, instrument or general
intangible, arising in connection with the sale of goods, electricity or gas or
the rendering of services by Originator, and which is identified on the books
and records of the Originator (including its accounting system) with the account
code “Account 1460000 Customer Receivables”, and further includes, without
limitation, the obligation to pay any Finance Charges with respect thereto.
Indebtedness and other rights and obligations arising from any one transaction,
including, without limitation, indebtedness and other rights and obligations
represented by an individual invoice, shall constitute a Receivable separate
from a Receivable consisting of the indebtedness and other rights and
obligations arising from any other transaction; provided that any indebtedness,
rights or obligations referred to in the immediately preceding sentence shall be
a Receivable regardless of whether the account debtor or Originator treats such
indebtedness, rights or obligations as a separate payment obligation.
Notwithstanding the foregoing, “Receivable” does

 



--------------------------------------------------------------------------------



 



not include (i) Transferred Securitization Property or (ii) the books and
records relating solely to the Transferred Securitization Property; provided
that the determination of what constitutes collections of the Securitization
Charges in respect of Transferred Securitization Property shall be made in
accordance with the allocation methodology specified in Annex 2 to the Servicing
Agreement.
          SECTION 2. Representations and Warranties. The Originator hereby
represents and warrants to Buyer and its assigns that:
     (a) this Amendment constitutes its legal, valid and binding obligation,
enforceable against it in accordance with its terms; and
     (b) on the date hereof, before and after giving effect to this Amendment,
no Termination Event or Potential Termination Event has occurred and is
continuing.
          SECTION 3. Conditions Precedent. This Amendment shall become effective
on the first Business Day (the “Effective Date”) on which Buyer and the
Administrative Agent or its counsel has received four (4) counterpart signature
pages to this Amendment, executed by each of the parties hereto.
          SECTION 4. Reference to and Effect on the Transaction Documents.
     (a) Upon the effectiveness of this Amendment, (i) each reference in the
Receivables Sale Agreement to “this Receivables Sale Agreement”, “this
Agreement”, “hereunder”, “hereof, “herein” or words of like import shall mean
and be a reference to the Receivables Sale Agreement as amended or otherwise
modified hereby, and (ii) each reference to the Receivables Sale Agreement in
any other Transaction Document or any other document, instrument or agreement
executed and/or delivered in connection therewith, shall mean and be a reference
to the Receivables Sale Agreement as amended or otherwise modified hereby.
     (b) Except as specifically amended, terminated or otherwise modified above,
the terms and conditions of the Receivables Sale Agreement, of all other
Transaction Documents and any other documents, instruments and agreements
executed and/or delivered in connection therewith, shall remain in full force
and effect and are hereby ratified and confirmed.
     (c) The execution, delivery and effectiveness of this Amendment shall not
operate as a waiver of any right, power or remedy of Buyer or its assigns under
the Receivables Sale Agreement or any other Transaction Document or any other
document, instrument or agreement executed in connection therewith, nor
constitute a waiver of any provision contained therein. Buyer and its assigns
hereby expressly reserve all of their rights with respect to the occurrence of
other Termination Events, if any, whether previously existing or hereinafter
arising or which exist at any time on or after the date first written above.
          SECTION 5. Execution in Counterparts. This Amendment may be executed
in any number of counterparts and by different parties hereto in separate
counterparts, each of

2



--------------------------------------------------------------------------------



 



which when so executed and delivered shall be deemed to be an original and all
of which taken together shall constitute but one and the same instrument.
Delivery of an executed counterpart of a signature page to this Amendment by
telecopier shall be effective as delivery of a manually executed counterpart of
this Amendment.
          SECTION 6. Governing Law. THIS AGREEMENT SHALL BE GOVERNED AND
CONSTRUED IN ACCORDANCE WITH THE INTERNAL LAWS (INCLUDING, WITHOUT LIMITATION,
SECTION 5-1401 OF THE GENERAL OBLIGATIONS LAW OF NEW YORK, BUT OTHERWISE WITHOUT
REGARD TO THE LAW OF CONFLICTS) OF THE STATE OF NEW YORK, BUT GIVING EFFECT TO
FEDERAL LAWS APPLICABLE TO NATIONAL BANKS.
          SECTION 7. Headings. Section headings in this Amendment are included
herein for convenience of reference only and shall not constitute a part of this
Amendment for any other purpose.
[Remainder of Page Deliberately Left Blank]

3



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties hereto have caused this Amendment to
be duly executed by their respective officers as of the date first above
written.

            CONSUMERS RECEIVABLES FUNDING II, LLC
      By:   /s/ Thomas J. Webb         Name:   Thomas J. Webb        Title:  
Executive Vice President        CONSUMERS ENERGY COMPANY
      By:   /s/ Thomas J. Webb         Name:   Thomas J. Webb        Title:  
Executive Vice President and CFO        Consented to by:

FALCON ASSET SECURITIZATION COMPANY LLC
      By:   JPMorgan Chase Bank, N.A., its attorney-in-fact         By:        
  Name:   Patrick Menichillo        Title:   Vice President        JPMORGAN
CHASE BANK, N.A., as a Financial
Institution and Administrative Agent
      By:           Name:   Patrick Menichillo        Title:   Vice President   

Signature Page to Amendment No. 3 to RSA

4



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties hereto have caused this Amendment to
be duly executed by their respective officers as of the date first above
written.

            CONSUMERS RECEIVABLES FUNDING II, LLC
      By:           Name:   Thomas J. Webb        Title:   Executive Vice
President        CONSUMERS ENERGY COMPANY
      By:           Name:   Thomas J. Webb        Title:   Executive Vice
President and CFO        Consented to by:

FALCON ASSET SECURITIZATION COMPANY LLC
      By:   JPMorgan Chase Bank, N.A., its attorney-in-fact             By:  
/s/ Patrick Menichillo         Name:   Patrick Menichillo        Title:   Vice
President        JPMORGAN CHASE BANK, N.A., as a Financial
Institution and Administrative Agent
      By:   /s/ Patrick Menichillo         Name:   Patrick Menichillo       
Title:   Vice President   

Signature Page to Amendment No. 3 to RSA

5